Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
     					QUAYLE ACTION
This application is in condition for allowance except for the following formal matters: 
Claim Objections.
Claims 25-40 and 42-44 are objected to because of the following informalities:  The term “the structure” recited in claim 35, line 3, has no antecedent basis in the claim. It is suggested to change to “the heater structure”.  Also, the term “a pump” recited in claim 42, line 3, should be changed to “the pump” since it has been previously recited.  Appropriate correction is required.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art of record does not show or suggest a central perforated conduit that is at least in part electrically conductive, the perforated conduit having proximate and distal ends and connected at the proximate end to the inlet, the perforated conduit is surrounded by a cage of at least two electrically conductive rods spaced at least 30 degrees apart and having proximate and distal ends; and an electric circuit including an RF generator having positive and neutral terminals, and the perforated conduit connected at its proximate end to the positive or neutral terminal of the generator, the rods connected at their proximate end to the other terminal, the rods fixed with respect to each other and supported at their proximate as recited in claims 25-40; a central electrode in the form of an extended thin plate or blade spanning at least a portion of the tank, and the walls of the tank provide the other, ground electrode, and the plate is electrically connected at one end to the positive terminal of an RF generator, and the wall is connected to the neutral terminal of the RF generator as recited in claim 42; and the steps of feeding the inlet of a pump with the viscous material through a perforated inlet conduit and surrounding the perforated conduit with a cage of electrode rods, and submerging the cage in the viscous material; and connecting the cage and perforated conduit to the terminals of an RF generator as recited in claims 42-44.

Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).

A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUANG T VAN whose telephone number is (571)272-4789. The examiner can normally be reached Mon-Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tu Hoang can be reached on 571-272-4780. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/QUANG T VAN/Primary Examiner, Art Unit 3761                                                                                                                                                                                                        August 29, 2022